          Case 1:15-cv-07433-LAP Document 1219-44 Filed 07/15/21 Page 1 of 4




                                    United States District Court
                                   Southern District of New York

Virginia L. Giuffre,
       Plaintiff,


                                                Case No.: 15-cv-07433-RWS

v.

Ghislaine Maxwell,

      Defendant.
____________________________/

 DECLARATION OF MEREDITH SCHULTZ IN SUPPORT OF PLAINTIFF’S REPLY
IN SUPPORT OF PLAINTIFF’S MOTION TO COMPEL DATA FROM DEFENDANT’S
     UNDISCLOSED EMAIL ACCOUNT AND FOR AN ADVERSE INFERNCE
                            INSTRUCTION


          I, Meredith Schultz, declare that the below is true and correct to the best of my

knowledge as follows:

     1.          I am an associate with the law firm of Boies, Schiller & Flexner LLP and duly

licensed to practice in Florida and before this Court pursuant to this Court’s Order granting my

Application to Appear Pro Hac Vice.

     2.          I respectfully submit this Declaration in Support of Plaintiff’s Reply In Support of

Motion to Compel Data from Defendant’s Undisclosed Email Account and for an Adverse

Inference Instruction.

     3.          Attached hereto as Exhibit 1 is a true and correct copy of August 9, 2016, Order.

     4.          Attached hereto as Sealed Exhibit 2 is a true and correct copy of September 23,

2016, Transmittal Email serving Laura Menninger.

     5.          Attached here to as Sealed Exhibit 3 is a true and correct copy of a September 23,




                                                   1
        Case 1:15-cv-07433-LAP Document 1219-44 Filed 07/15/21 Page 2 of 4




2016, Correspondence to Laura Menninger.

   6.         Attached hereto as Sealed Exhibit 4 is a true and correct copy of October 17,

2016, Correspondence from Laura Menninger.


             I declare under penalty of perjury that the foregoing is true and correct.



                                              /s/ Meredith Schultz
                                              Meredith Schultz, Esq.


Dated: October 28, 2016.


                                              Respectfully Submitted,
                                              BOIES, SCHILLER & FLEXNER LLP

                                               By: /s/ Meredith Schultz
                                               Sigrid S. McCawley(Pro Hac Vice)
                                               Meredith Schultz (Pro Hac Vice)
                                               Boies Schiller & Flexner LLP
                                               401 E. Las Olas Blvd., Suite 1200
                                               Ft. Lauderdale, FL 33301
                                               (954) 356-0011

                                               David Boies
                                               Boies Schiller & Flexner LLP
                                               333 Main Street
                                               Armonk, NY 10504

                                               Bradley J. Edwards (Pro Hac Vice)
                                               FARMER, JAFFE, WEISSING,
                                               EDWARDS, FISTOS & LEHRMAN, P.L.
                                               425 North Andrews Avenue, Suite 2
                                               Fort Lauderdale, Florida 33301
                                               (954) 524-2820

                                              Paul G. Cassell (Pro Hac Vice)
                                              S.J. Quinney College of Law
                                              University of Utah
                                              383 University St.
                                              Salt Lake City, UT 84112



                                                 2
       Case 1:15-cv-07433-LAP Document 1219-44 Filed 07/15/21 Page 3 of 4




                                                 (801) 585-52021




1
 This daytime business address is provided for identification and correspondence purposes only and is
not intended to imply institutional endorsement by the University of Utah for this private representation.



                                                    3
      Case 1:15-cv-07433-LAP Document 1219-44 Filed 07/15/21 Page 4 of 4




                                CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on the 28th day of October, 2016, I electronically filed the

foregoing document with the Clerk of Court by using the CM/ECF system. I also certify that the

foregoing document is being served to all parties of record via transmission of the Electronic

Court Filing System generated by CM/ECF.



Laura A. Menninger, Esq.
Jeffrey Pagliuca, Esq.
HADDON, MORGAN & FOREMAN, P.C.
150 East 10th Avenue
Denver, Colorado 80203
Tel: (303) 831-7364
Fax: (303) 832-2628
Email: lmenninger@hmflaw.com
        jpagliuca@hmflaw.com




                                                     /s/ Meredith Schultz
                                                         Meredith Schultz




                                                4
